Case: 19-2382    Document: 53    Page: 1   Filed: 02/10/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  TEMOR S. SHARIFI,
                   Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2019-2382
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:16-cv-01090-BAF, Senior Judge Bohdan A. Futey.
                  ______________________

                Decided: February 10, 2021
                 ______________________

     CAROLYN L. GAINES, Philadelphia, PA, argued for
 plaintiff-appellant.

     JOHN LUTHER SMELTZER, Environment and Natural
 Resources Division, United States Department of Justice,
 Washington, DC, argued for defendant-appellee. Also rep-
 resented by JEFFREY B. CLARK, ERIC GRANT, ERIKA KRANZ,
 EDWARD CARLOS THOMAS.
                 ______________________
Case: 19-2382     Document: 53     Page: 2     Filed: 02/10/2021




 2                                   SHARIFI   v. UNITED STATES



     Before O’MALLEY, WALLACH, and TARANTO, Circuit
                        Judges.
 O’MALLEY, Circuit Judge.
     Temor S. Sharifi appeals from a decision of the United
 States Court of Federal Claims (“Claims Court”) dismiss-
 ing his claims against the United States for failing to state
 a claim upon which relief can be granted pursuant to Rule
 12(b)(6) of the Rules of the United States Court of Federal
 Claims (“RCFC”). Sharifi v. United States, 143 Fed. Cl. 806
 (2019). For the reasons explained below, we affirm.
                       I. BACKGROUND
     This appeal concerns land in Afghanistan that Sharifi
 alleges the U.S. Army took when it built Combat Outpost
 Millet (“COP Millet”) in 2010. After Sharifi filed a com-
 plaint with the Department of Defense and received no re-
 sponse, he brought the underlying Fifth Amendment
 takings claim against the government in the Claims Court.
     According to Sharifi’s original complaint, approxi-
 mately 100 years ago, Sharifi’s grandfather acquired a land
 lot in Deh-e-Kowchay, Arghandab District, Kandahar in
 Afghanistan. J.A. 25–26, ¶¶ 4–5. 1 The land then passed
 to Sharifi’s father, and when Sharifi’s father died, Sharifi
 and his siblings subdivided the land among themselves.
 J.A. 26, ¶ 5. Sharifi leased his property to a tenant, who
 used the land for farming.
     Around October 2010, then-Captain Walter A. Reed of
 the U.S. Army spoke twice with one of Sharifi’s siblings
 about leasing Sharifi’s land. 2 Sharifi later learned that the


     1  “J.A.” refers to the Joint Appendix, available at
 Dkt. No. 37. “S.A.” refers to the government’s Supple-
 mental Appendix, available at Dkt. No. 31.
    2   The government attached a declaration by now-
 Major Reed as an exhibit to its motion to dismiss,
Case: 19-2382      Document: 53    Page: 3    Filed: 02/10/2021




 SHARIFI   v. UNITED STATES                                  3



 Army had demolished houses and trees on his property and
 constructed COP Millet on his land and that of his neigh-
 bors. J.A. 26–27, ¶¶ 8, 13. At some point, Sharifi also di-
 rectly contacted Captain Reed to provide proof of
 ownership of the land in the form of documentation that
 “had been verified by the District Governor for Arghandab
 District.” J.A. 26, ¶ 11.
      In response to Sharifi’s complaint, the government
 moved for a more definite statement. The government as-
 serted that Sharifi’s complaint was “vague and ambiguous”
 because it did not specifically identify the property interest
 that the United States allegedly took, as required by Rule
 9(i) of the RCFC. J.A. 30. In particular, the government
 claimed that Sharifi had not provided a legal description of
 the land, a deed, or other document that would allow the
 United States to identify the location of the land lot that
 Sharifi’s grandfather acquired. J.A. 30. And Sharifi had
 not provided a legal description of his property interest, of-
 ficial documentation describing the portion of property con-
 veyed to him, or a sufficient description of where his
 portion of the land lot is located. J.A. 30–31.
     The Claims Court granted the government’s motion, in-
 structing Sharifi to file an amended complaint “specifically
 identifying the land that he owns” that the United States
 took. Sharifi v. United States, No. 16-1090L, 2017 WL
 461554, at *1 (Fed. Cl. Feb. 1, 2017). The Claims Court
 explained that Sharifi could either attach as an exhibit the
 proof of ownership he allegedly provided Captain Reed or
 describe in some other way the specific location of the land
 that he (and not his neighbors) owned. Id. According to
 the Claims Court, that Afghanistan had its own customs


 contesting Sharifi’s account of these October 2010 conver-
 sations. The Claims Court declined to wade into this fac-
 tual dispute and accepted Sharifi’s allegations about the
 conversations as true. Sharifi, 143 Fed. Cl. at 809 n.4.
Case: 19-2382    Document: 53      Page: 4     Filed: 02/10/2021




 4                                   SHARIFI   v. UNITED STATES



 and practices regarding the formalities employed in recog-
 nizing property ownership “should not prevent [Sharifi]
 from providing more specific information concerning the lo-
 cation of his land.” Id.
     In his amended complaint, Sharifi alleged that govern-
 ment records, verified by the District Governor of Ar-
 ghandab, showed that his grandfather owned the land on
 which the Army built COP Millet. J.A. 35, ¶ 5. Ownership
 of the land passed to Sharifi and his siblings, who subdi-
 vided the land by a 2004 inheritance agreement. J.A. 35,
 ¶ 6. Sharifi no longer alleged that the Army took his neigh-
 bor’s land to construct COP Millet.
     Sharifi attached three exhibits to his amended com-
 plaint. Exhibit A consists of the Afghan government rec-
 ords allegedly showing that Sharifi’s grandfather owned
 the taken land. These records are letters sent to and re-
 ceived from Sharifi and his siblings, the District Governor
 of Arghandab, and the Governor of Kandahar. One letter
 from the District Governor of Arghandab to the Governor
 of Kandahar reads, “I have verified all the ownership doc-
 uments and the land belongs to [Sharifi’s grandfather].” 3
 J.A. 46 (Sharifi’s translation).
     Exhibit B is the 2004 inheritance agreement that sub-
 divided the land lot of Sharifi’s grandfather among Sharifi
 and his siblings. And Exhibit C is a letter exchange with
 the District Governor of Arghandab, in which Sharifi re-
 quested verification that he owned the taken land, and the
 District Governor verified Sharifi’s ownership. Exhibit C




     3    The government also submitted a translation of
 this letter: “The land of the Late [Sharifi’s grandfather] is
 confirmed.” S.A. 89. We need not determine which trans-
 lation is more accurate because we reach the same result
 under either translation.
Case: 19-2382      Document: 53    Page: 5    Filed: 02/10/2021




 SHARIFI   v. UNITED STATES                                 5



 also includes a drawing of the land Sharifi and his siblings
 allegedly own.
     The government moved to dismiss Sharifi’s amended
 complaint for failure to state a claim, pursuant to Rule
 12(b)(6) of the RCFC. 4 The government argued that, inter
 alia, Sharifi had not established a valid property interest
 in the allegedly taken land because Sharifi’s government
 records were inadequate to support a claim of ownership
 under Afghan law. The government also attached six dec-
 larations to its motion to dismiss, including several witness
 declarations and an expert declaration on Afghan law.
     The Claims Court agreed with the government, dis-
 missing Sharifi’s amended complaint for failure to show a
 cognizable property interest. Sharifi, 143 Fed. Cl. at 817.
 The court first determined which types of documents Af-
 ghan law recognized as proof of land ownership, mindful
 that it is “very difficult to determine . . . the legitimate
 owners of land and property in Afghanistan,” in part be-
 cause “for much of Afghanistan’s recent history people have
 had no alternative but to use customary documents to val-
 idate land and property transfers as there has been no
 functioning official judicial system.” Id. at 816 (internal
 quotations and citation omitted). The court then adopted
 the Law of Land Management Affairs, revised by the Tali-
 ban in 2000 and by the Afghan government in 2008, which
 recognized seven types of documents that may serve as
 proof of land ownership. Id. at 816–17. Because neither of


     4   The government also moved to dismiss for lack of
 subject matter jurisdiction under Rule 12(b)(1) of the
 RCFC. The Claims Court only analyzed the government’s
 Rule 12(b)(6) motion. Sharifi, 143 Fed. Cl. at 811–12, 817.
 On appeal, the government does not argue that the Claims
 Court lacked subject matter jurisdiction over Sharifi’s
 claim. We see no basis for holding the Claims Court lacked
 subject matter jurisdiction either. See 28 U.S.C. § 1491(a).
Case: 19-2382     Document: 53      Page: 6     Filed: 02/10/2021




 6                                    SHARIFI   v. UNITED STATES



 the letters from the District Governor of Arghandab verify-
 ing ownership fit into any of these seven categories, the
 court held that Sharifi’s letters did not constitute proof of
 land ownership under the laws of Afghanistan. Id. at 817.
     The Claims Court acknowledged that “formal registra-
 tion and titling has never been widespread” in Afghani-
 stan. Id. (internal quotations and citation omitted). But
 the court concluded that, for the most part, Afghan law
 only recognizes land ownership based on formal docu-
 ments. Id. That certain communities rarely follow Afghan
 property law and instead use informal customs to facilitate
 land transactions “puts [Sharifi] in an unfortunate bind,
 but not the sort of bind this Court is empowered to resolve
 by disregarding those laws entirely.” Id. Because Sharifi
 had not shown that his grandfather owned the allegedly
 taken land, the court did not address whether the 2004 in-
 heritance agreement validly transferred the property in-
 terest of Sharifi’s grandfather to Sharifi. See id.
     On July 11, 2019, the Claims Court entered judgment
 dismissing Sharifi’s amended complaint. Sharifi timely ap-
 pealed to this court. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(3).
                        II. DISCUSSION
                    A. Standard of Review
     We review the grant of a motion to dismiss de novo.
 Athey v. United States, 908 F.3d 696, 705 (Fed. Cir. 2018).
 To survive a motion to dismiss, a complaint must contain
 sufficient facts, accepted as true, to “state a claim to relief
 that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,
 550 U.S. 544, 570 (2007)). The tenet that a court must ac-
 cept as true all allegations in a complaint is inapplicable to
 legal conclusions, however. Id.
Case: 19-2382      Document: 53    Page: 7    Filed: 02/10/2021




 SHARIFI   v. UNITED STATES                                  7



  B. The Claims Court Did Not Convert the Government’s
   Motion to Dismiss to a Motion for Summary Judgment
     Before we reach the merits of Sharifi’s appeal, we first
 address the government’s contention that we should review
 the Claims Court’s decision as a grant of summary judg-
 ment. According to the government, the Claims Court’s
 “consideration of matters outside the pleadings essentially
 transformed the motion to dismiss into a motion for sum-
 mary judgment.” Appellee’s Br. 17. The government relies
 on Rule 12(d) of the RCFC, which provides:
     If, on a motion under RCFC 12(b)(6) or 12(c), mat-
     ters outside the pleadings are presented to and not
     excluded by the court, the motion must be treated
     as one for summary judgment under RCFC 56. All
     parties must be given a reasonable opportunity to
     present all the material that is pertinent to the mo-
     tion.
 According to the government, the exhibits that Sharifi at-
 tached to his amended complaint, as well as the declara-
 tions and exhibits attached to Sharifi’s briefing of the Rule
 12(b)(6) motion, constituted evidence that converted the
 government’s motion to dismiss to a motion for summary
 judgment.
     We disagree. The exhibits that Sharifi attached to his
 amended complaint are not “matters outside the pleadings”
 that require the Claims Court to treat a Rule 12(b)(6) mo-
 tion as a motion for summary judgment. The Claims Court
 also did not rely on Sharifi’s declarations and other exhib-
 its attached to his briefing to dismiss his amended com-
 plaint for failure to state a claim. See Sharifi, 143 Fed. Cl.
 at 816–17; see also Easter v. United States, 575 F.3d 1332,
 1335 (Fed. Cir. 2009) (“Whether to accept extra-pleading
 matter on a motion for judgment on the pleadings and to
 treat the motion as one for summary judgment is within
 the trial court’s discretion.” (emphasis added)).
Case: 19-2382     Document: 53     Page: 8     Filed: 02/10/2021




 8                                   SHARIFI   v. UNITED STATES



     Indeed, the Claims Court consistently applied the cor-
 rect standard to review a motion to dismiss—accepting all
 well-pleaded factual allegations as true and drawing all
 reasonable inferences in favor of Sharifi. See Sharifi, 143
 Fed. Cl. at 809 n.4 (“At this early stage, the Court may not
 wade into these factual disputes and accepts plaintiff’s al-
 legation that Commander Reed expressed some interest in
 leasing the land from its owner.”); id. at 813 (“The plaintiff
 has alleged facts that, if proven, would show the United
 States was involved in the construction of COP Millet to a
 sufficient degree to find a Fifth Amendment taking.”); id.
 at 814 (“[The government’s] argument may carry the day
 at summary judgment but, at this stage, would require
 fact-finding that is inappropriate in evaluating a motion to
 dismiss.”); id. at 816 (accepting “at this stage as true” the
 alleged fact that the District Governor of Arghandab veri-
 fied that Sharifi’s grandfather owned the land in question);
 see also id. at 817 (granting the government’s motion to dis-
 miss).
     Nor did the court’s determination of Afghan law gov-
 erning land ownership convert the government’s motion to
 dismiss into a motion for summary judgment. Rule 44.1 of
 the RCFC broadly permits the Claims Court to consider
 any relevant material to determine foreign law:
     A party who intends to raise an issue about a for-
     eign country’s law must give notice by a pleading
     or other writing. In determining foreign law, the
     court may consider any relevant material or source,
     including testimony, whether or not submitted by
     a party or admissible under the Federal Rules of
     Evidence. The court’s determination must be
     treated as a ruling on a question of law.
 Rule 44.1 of the RCFC conforms to Rule 44.1 of the Federal
 Rules of Civil Procedure, which “provides flexible proce-
 dures for presenting and utilizing material on issues of
Case: 19-2382      Document: 53     Page: 9    Filed: 02/10/2021




 SHARIFI   v. UNITED STATES                                   9



 foreign law by which a sound result can be achieved with
 fairness to the parties.” See Fed. R. Civ. P. 44.1 note (1966).
     Under Rule 44.1, a court may “engage in its own re-
 search and consider any relevant material” it finds. See id.
 (“The court may have at its disposal better foreign law ma-
 terials than counsel have presented, or may wish to reex-
 amine and amplify material that has been presented by
 counsel in partisan fashion or in insufficient detail.”).
 There is no requirement that a court give formal notice to
 the parties of its intention to engage in its own research on
 an issue of foreign law. See id. (“To require, however, that
 the court give formal notice from time to time as it proceeds
 with its study of the foreign law would add an element of
 undesirable rigidity to the procedure for determining is-
 sues of foreign law.”).
      Here, the Claims Court followed Rule 44.1 when it con-
 sidered its own research and testimony from both parties
 about Afghan law and the prevalence of informal customs.
 Its reliance on these materials to determine a question of
 law did not convert the government’s motion to a motion
 for summary judgment. Accordingly, we review the Claims
 Court’s decision de novo as a grant of a motion to dismiss,
 not a motion for summary judgment.
    C. The Claims Court Correctly Dismissed Sharifi’s
     Amended Complaint for Failure to State a Claim
     Turning to the merits, the Fifth Amendment provides
 that “private property” may not be “taken for public use,
 without just compensation.” U.S. Const. amend. V. To
 claim a Fifth Amendment taking, a plaintiff must show a
 “cognizable property interest.” Alimanestianu v. United
 States, 888 F.3d 1374, 1380 (Fed Cir. 2018). The Constitu-
 tion does not create or define the scope of property interests
 compensable under the Fifth Amendment. Maritrans Inc.
 v. United States, 342 F.3d 1344, 1352 (Fed. Cir. 2003). “In-
 stead, ‘existing rules and understandings’ and ‘background
 principles’ derived from an independent source, such as
Case: 19-2382    Document: 53     Page: 10      Filed: 02/10/2021




 10                                  SHARIFI   v. UNITED STATES



 state, federal, or common law, define the dimensions of the
 requisite property rights for purposes of establishing a cog-
 nizable taking.” Id. (quoting Lucas v. S.C. Coastal Council,
 505 U.S. 1003, 1030 (1992)).
      First, the independent source of law relevant here is
 the law of Afghanistan. Neither party disputes the Claims
 Court’s determination of the civil law governing land own-
 ership in Afghanistan.        Oral Arg. at 11:27–13:20,
 http://oralarguments.cafc.uscourts.gov/default.aspx?fl=19-
 2382_11062020.mp3. Based on the government’s expert
 declaration and the court’s own research, at least as of
 2008, seven types of documents may serve as proof of land
 ownership: (1) documents of a legal court; (2) a decree is-
 sued by the emirate and the prime ministry, if registered;
 (3) tax receipts; (4) proof of water rights; (5) customary
 deeds from before 1975, witnessed before 1978; (6) regis-
 tered title documents; or (7) title documents obtained by
 court order. Sharifi, 143 Fed. Cl. at 816–17.
     We agree with the Claims Court that the government
 records attached to Sharifi’s amended complaint as Ex-
 hibit A do not constitute proof of land ownership under Af-
 ghan law. As the government’s expert on Afghan law
 explained, “provincial and district governors are not au-
 thorized by the laws of Afghanistan to look into civil
 claims,” like property law issues regarding ownership and
 inheritance, “or [to] issue instruction for that purpose.”
 S.A. 75, ¶ 6(c), (f). In his opening brief, Sharifi does not
 identify the type of proof of ownership under which the gov-
 ernment records fall. Without explanation, Sharifi charac-
 terizes these records as “sufficient” to establish Sharifi’s
 vested interest in the allegedly taken land. Appellant’s Br.
 6. When asked at oral argument to identify which of the
 seven types of documents Sharifi pled he could provide,
 Sharifi also did not mention the government records. We
 therefore find Sharifi’s factual allegations about these rec-
 ords insufficient to show he or his grandfather had a
Case: 19-2382      Document: 53   Page: 11    Filed: 02/10/2021




 SHARIFI   v. UNITED STATES                                11



 cognizable property interest under Afghan law in the alleg-
 edly taken land.
     We also agree with the Claims Court that we need not
 address the 2004 inheritance agreement because the
 amended complaint has not shown a cognizable property
 interest. The 2004 inheritance agreement is inadequate to
 show that Sharifi owned the allegedly taken land because
 there is no document recognized by Afghan law as proof of
 land ownership that shows the decedent—here, Sharifi’s
 father—owned the land Sharifi inherited. Oral Arg. at
 21:23–22:06.
     Nevertheless, at oral argument, Sharifi asserted that
 the 2004 inheritance agreement constitutes proof of land
 ownership in the form of a registered title document be-
 cause the agreement attached a diagram of the plot to the
 agreement and because Sharifi allegedly registered the
 agreement. Oral Arg. at 7:32–9:04. We are unpersuaded
 that Sharifi alleged sufficient factual allegations about the
 2004 inheritance agreement to show that it is a proof of
 ownership recognized under Afghan law. Indeed, the
 agreement is “registered” only insofar as the District Gov-
 ernor of Arghandab verified the agreement at some point
 after Sharifi and his siblings executed the agreement. But
 under Afghan law, the District Governor is not authorized
 to certify inheritance agreements; only courts are. S.A. 76,
 ¶ 6(i).
      Sharifi’s reliance on Yaist v. United States, 656 F.2d
 616 (Ct. Cl. 1981), is misplaced. In Yaist, the Court of
 Claims considered whether a plaintiff was entitled to just
 compensation for the taking of property to which the plain-
 tiff allegedly held equitable title. Id. at 622–23. The Yaist
 court found equitable title under Florida law, applying the
 doctrine of equitable conversion. Id. Yaist is inapplicable
 here because Afghan law, not Florida law, defines the di-
 mensions of the requisite property rights for purposes of
 establishing a cognizable taking. See Maritrans, 342 F.3d
Case: 19-2382    Document: 53     Page: 12     Filed: 02/10/2021




 12                                 SHARIFI   v. UNITED STATES



 at 1352. And Sharifi provides no support for determining
 that Afghan law recognizes a doctrine of equitable conver-
 sion.
       Finally, Sharifi contends that we should recognize his
 property interest based on customary law in Afghanistan,
 i.e., informal customs. Sharifi relies on a 2005 field study
 by the United States Agency for International Develop-
 ment (“USAID study”), 5 which discussed the use of custom-
 ary law in Afghanistan. But as Sharifi admitted to the
 Claims Court, Kandahar Province and Arghandab District
 were not among the areas surveyed, and the study did not
 suggest an understanding that those areas followed cus-
 tomary law and traditions. S.A. 103 (8:4–14). Sharifi also
 conceded at oral argument that he had no reason to doubt
 that the civil law governing land ownership is currently ap-
 plicable and has been applicable since 2008, two years be-
 fore the alleged taking. See Oral Arg. at 12:01–13:20. On
 this record, we hold that customary law in Afghanistan
 cannot establish a cognizable property interest on which
 Sharifi can base his takings claim.
     In sum, we find that the government records attached
 to Sharifi’s amended complaint as Exhibit A and the 2004
 inheritance agreement do not constitute proof of land own-
 ership under the laws of Afghanistan. Even accepting as
 true all factual allegations in Sharifi’s amended complaint,
 the amended complaint does not contain sufficient facts to
 state a plausible takings claim. See Ashcroft, 556 U.S. at
 678.



      5   Afghanistan Rule of Law Project: Field Study of
 Informal and Customary Justice in Afghanistan and Rec-
 ommendations on Improving Access to Justice and Rela-
 tions Between Formal Courts and Informal Bodies, U.S.
 Agency      for    Int’l   Dev.     (Apr.    30,  2005),
 https://pdf.usaid.gov/pdf_docs/Pnadf590.pdf.
Case: 19-2382      Document: 53   Page: 13   Filed: 02/10/2021




 SHARIFI   v. UNITED STATES                              13



                        III. CONCLUSION
    For these reasons, 6 the Claims Court’s decision dis-
 missing Sharifi’s amended complaint is affirmed.
                          AFFIRMED
                              COSTS
     No costs.




     6   We do not reach the government’s alternative ar-
 guments. Because we agree with the Claims Court that
 Sharifi’s amended complaint did not plead sufficient facts
 to show a cognizable property interest in the allegedly
 taken land, we vacate the remainder of the Claims Court’s
 opinion.